UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1237



GLEN HALL,

                                              Plaintiff - Appellant,

          versus


CUMMINS APPLIANCE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-1405-S)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen Hall, Appellant Pro Se. Andrew Radding, Russell Gable Alion,
Jr., ADELBERG, RUDOW, DORF, HENDLER & SAMETH, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glen Hall appeals the district court’s order granting summary

judgment for Defendant in this employment discrimination action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Hall v. Cummins Appliance, No. CA-00-

1405-S (D. Md. Jan. 9, 2001).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2